280 S.W.3d 796 (2009)
Bruce STARKS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91895.
Missouri Court of Appeals, Eastern District, Division Two.
April 21, 2009.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.


*797 ORDER

PER CURIAM.
Bruce Starks (hereinafter, "Movant") pleaded guilty to first-degree murder, Section 565.020 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). Movant now appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant alleges the motion court erred in denying his post-conviction motion because his plea counsel was too ill to be effective, failed to investigate eleven witnesses, made affirmative misrepresentations regarding his sentence, and claimed he could appeal directly from his plea.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).